Citation Nr: 0421432	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for status post fracture, 
right tibia and fibula, with traumatic arthritis, currently 
rated as 40 percent disabling, to include entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran had multiple periods of active service in the 
Army National Guard of Texas, including from June 1965 
through August 1968 and from August 1981 to October 1985.  

This case came before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas, that 
denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Remand is required in this case to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  The veteran reported during a 2003 
VA physical examination that he lost his job as a truck 
driver due to his inability to pass a physical examination.  
He previously reported during examination in 2001 that he had 
been unable to pass physical examinations to qualify for 
other jobs.  Copies of records pertaining to any such 
examinations should be requested by the RO.  

The veteran also reported at his May 2003 personal hearing 
that he had been receiving Social Security Administration 
(SSA) disability benefits due to his back and legs.  These 
records have not been requested by the RO.  As the most 
recent VA treatment records are dated in July 2003, the RO 
should also request any available VA records, as well as any 
private treatment records.  

Additionally, the RO should schedule the veteran for another 
VA examination to ascertain the full manifestations of his 
service-connected disability.  Service connection is in 
effect for status post fracture of the tibia and fibula with 
traumatic arthritis with a 40 percent disability rating 
pursuant to Diagnostic Code 5262.  Under this criteria, 
impairment of the tibia and fibula manifested by nonunion, 
with loose motion and requiring a brace, warrants a 40 
percent evaluation.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent 
evaluation.  Malunion of the tibia and fibula with moderate 
knee or ankle disability warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  The medical 
evidence shows that the veteran has both ankle and knee 
impairment as a result of his service-connected disability.  
Under these circumstances, the RO should consider whether 
separate ratings are warranted for ankle and knee 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Additional action is also required to comply with the duty to 
inform as set forth in the VCAA.  Although the veteran was 
told, over the phone, of the requirements to establish an 
increased rating, the RO should send him a letter complying 
with the VCAA.  

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notice and duty to assist obligations 
have been satisfied in accordance with the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  
The veteran must specifically be notified 
about (1) the information and evidence not of 
record that is necessary to substantiate his 
claim for an increased rating; 2) the 
information and evidence that VA will seek to 
obtain on his behalf; 3) the information or 
evidence that he is expected to provide; and 
4) asked to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be associated 
with the claims folder.

2.  Ask the veteran to identify all employers 
and/or organizations which may have reports 
of physical examinations which he described 
in his 2001 and 2003 VA examinations, and 
make arrangement to obtain these records.  

3.  Make arrangements to obtain a copy of any 
SSA decision denying or granting disability 
benefits to the veteran.  Request from SSA 
copies of all the documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits.

4.  Ask the veteran to identify all medical 
care providers that have recently treated him 
for his service-connected disability 
(including the VA treatment facility in 
Lubbock, Texas, dated from July 2003 
forward), and make arrangement to obtain 
these records.  

5.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, schedule the 
veteran for a VA orthopedic examination.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests, including x-rays if 
indicated, should be conducted.

Following examination of the veteran, the 
examiner should identify all residuals 
attributable to the veteran's service-
connected status post fracture, right tibia 
and fibula, with traumatic arthritis.  

The examiner should report the range of 
motion measurements for the right knee and 
right ankle in degrees.  Whether there is any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any of 
the following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups or when 
the right knee or ankle is used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should also state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

6.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, addressing whether or not 
extraschedular consideration is appropriate, 
and consideration of any additional 
information obtained as a result of this 
remand.  The RO should consider whether 
separate ratings are warranted for the right 
knee and right ankle.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




